Title: Jonathan Williams to the Commissioners, 18 April 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Nantes 18 April 1778
     
     Your Excellencies favour of the 13 Instant I have duely received. You may depend that I shall not make any new Engagements without your express Orders. I apprehend I shall very soon satisfy every demand on the public Account, ’till when I must beg a Continuation of your Approbation of my Drafts on Mr. Grand. Had I not been prevented by Illness my Accounts  would have been at present before you. I hope in about a Fortnight or three Weeks to lay them before you in person.
     I have hitherto employed the Workmen in repairing those of the Arms that required the least Repair, judging that their Value in America depended on their speedy arrival, and by this means I have now between 3 and 400 Cases ready. To finish the whole number compleat would I suppose require at least 2 Years. I have about 40 Men at Work every Day, and I pay them every monday morning, were the operation to be stopped, all these men must be sent at your Expence to their own Homes which are principaly at Leige about 200 Leagues from this, and the arms to remain in their present State would not be worth anything to the public; indeed if we can’t find some method of sending them to America, they can do the Public as little good when repaired. When I come to Paris I will give you the best Information on this and many other Subjects which the sudden Departure of Mr. Deane may render necessary: During his presence you could be well informed of all that is transacted here. I will try to get Freight on board the American Vessells, but do not expect to do much at present.
     I beg Mr. Adams’ acceptance of my Congratulations on his safe arrival. I have the honour to be with the greatest Respect Your Excellencies most obedient & most humble Servant
     
      Jona Williams
     
     
     Nantes April 21. 1778
     P.S. The Letter on the other side was intended for the last Post, but was unfortunately too late. I have nothing new to communicate to your Excellencies and have the Honour to be as before.
     
      JW
     
    